

117 SRES 134 IS: Expressing the sense of the Senate that the President should work with the Government of the United Kingdom to conclude negotiations for a comprehensive free trade agreement between the United States and the United Kingdom.
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 134IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mr. Lee (for himself, Mr. Scott of Florida, Mr. Moran, Mr. Cramer, Mr. Lankford, and Mr. Braun) submitted the following resolution; which was referred to the Committee on FinanceRESOLUTIONExpressing the sense of the Senate that the President should work with the Government of the United Kingdom to conclude negotiations for a comprehensive free trade agreement between the United States and the United Kingdom.Whereas, on March 5, 1946, Sir Winston Churchill delivered the Iron Curtain speech in Fulton, Missouri, solidifying the Special Relationship between the United States and the United Kingdom;Whereas, since the end of World War II, the United States and the United Kingdom have been beacons of freedom to the world, standing together in the fight against tyranny;Whereas the Special Relationship between the United States and the United Kingdom has driven economic prosperity and security cooperation in both nations for more than 70 years;Whereas the United States and the United Kingdom share the world’s largest bilateral trade and investment relationship;Whereas, while the United States and the United Kingdom already share a robust economic partnership, there remain clear opportunities for both countries to further strengthen economic ties;Whereas the United States Trade Representative and United Kingdom Department for International Trade have engaged in substantive negotiations towards the conclusion of a comprehensive free trade agreement since May 2020; andWhereas the constitutional power of making treaties with foreign nations includes both the legislative and executive branches: Now, therefore, be itThat it is the sense of the Senate that—(1)the United States should strengthen their close and mutually beneficial trading and economic partnership with the United Kingdom;(2)the President, with the support of Congress, should work to conclude negotiations for a comprehensive future trade agreement between the United States and the United Kingdom; and(3)during the course of finalizing a trade agreement, the President, in consultation with Congress, should strive to reach a mutually advantageous resolution of commercial disagreements between the United States and the United Kingdom.